DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “said weighting factors being determined so that to compensate the different amplitudes of the emit pulses.” It is not clear if “being determined so that to compensate” is meant to be an active step of determining the weighting factors or if this is meant to be a description of the characteristics of the weighting factors. For the purposes of further examination, this limitation will be interpreted to refer to the characteristics of the weighting factors.
Claim 4 recites the limitation “wherein the physical characteristic is proportional to the phase difference.” It is not clear what it means for the physical characteristic to be proportional to the phase difference. The physical characteristic is not set forth as having any particular value (which could then be proportional to another value) and the physical characteristic is disclosed in the specification as being a first or second type of material (pg. 16). It is unclear how a type of material could be proportional to a phase difference. For the purposes of further examination, this limitation will be interpreted to mean that any value associated with the physical characteristic is proportional to the phase difference.
Claim 7, and all dependent claims thereof, recites the limitations “the physical characteristic is of a first type if it is lower than or equal to a first limit, and the physical characteristic is of a second type if it is higher than a second limit.” It is unclear what “it” refers to in these limitations. Is “it” some value associated with the physical characteristic (though no such value has been set forth in the claims)? The specification discloses the physical characteristic as being a first or second type of material (pg. 16), so it is unclear what it would mean for the physical characteristic to have a particular value. Since it cannot be determined what “it” is meant to be in this claim, for the purposes of further examination “it” will be interpreted to refer to any determined value.
Claim 10, and all dependent claims thereof, recites in the preamble “the image being composed of a plurality of pixels” and, in the body of the claim, “the pixel of the image.” It is unclear if “the pixel” is one pixel of the plurality of pixels (in which case, there is no way to determine which pixel is being determined) or if “the pixel” refers to a pixel distinct from the plurality of pixels in the image. Claims 13-16 likewise set forth “the pixel,” while claims 17 and18 set forth “each pixel.” It is unclear with respect to claims 17 and 18 if “the pixel” of claim 10 is included in “each pixel” or if “each pixel” refers to the “plurality of pixels.”
Claim 10 recites the limitation “determining the pixel in the image on the bases of said phase difference.” It is not clear what “determining the pixel” is mean to indicate. Is a value of a pixel determined? Some other characteristic of the pixel (e.g. the pixel location, the pixel size) determined? For the purposes of further examination, this limitation will be interpreted to mean that a value of the pixel, where the value corresponds to the phase difference, is determined for each pixel. 
Claim 10 recites, in the preamble, “a plurality of locations inside the region” and, in the body of the claim, “the location.” It is unclear if “the location” is one location of the plurality of locations (in which case, it is not possible to determine which location of the plurality of locations is being referenced) or it “the location” refers to a location distinct from “a plurality of locations.”
Claim 17 recites the following limitations: “the region is subdivided in a plurality of sub-regions”, “a sub-region phase difference is calculated”, “said sub-region phase difference being a mean value of the plurality of phase differences of the locations belonging to said sub-region”, and “each pixel in the image corresponds to a sub-region.” The meanings of these limitations are entirely unclear. First, it is unclear whether “a sub-region phase difference” refers to a phase difference corresponding to a single sub-region of the plurality of sub-regions, or if a single phase difference is calculated corresponding to all of the plurality of sub-regions. It is further unclear if “a sub-region phase difference” is the same as or distinct from “a phase difference” as set forth in claim 10. Second, it is unclear if “the locations” refer to the “plurality of locations” or “the location” of claim 10. There is nothing in the claim to suggest what “the locations” might be or how many locations a single sub-region might have (or if a single sub-region corresponds to multiple locations, or if “the locations” each correspond to one sub-region of the plurality of sub-regions). Third, it is further unclear which sub-region is being referred to by “said sub-region” since the claim sets forth a plurality of sub-regions. Fourth, “the plurality of phase differences” lacks antecedent basis because only “a phase difference” (claim 10) and “a sub-region phase difference” (claim 17) are set forth. It is not possible to determine how many phase differences are meant to be calculated, and to what they correspond. Finally, the correspondence between “each pixel in the image” and “a sub-region” is unclear. Does this mean that there is a one to one correspondence between a pixel and a sub-region? Or are there multiple pixels belonging to a single sub-region, or multiple sub-regions belonging to a single pixel? For the purposes of further examination, this claim will be interpreted to mean that phase differences corresponding to pixels in the image are calculated.
	Claim 18 recites the limitations “each pixel is of a first type if it is lower than or equal to a first limit” and “each pixel is of a second type if it is higher than a second limit.” It is unclear what “it” refers to in this context. Is “it” a value of the pixel? Some other characteristic of the pixel? Some other value which corresponds in some way to the pixel? For the purposes of further examination “it” will be interpreted to refer to the value of the phase difference corresponding to a pixel.
	Claims 20 and 21 each recite two separate values for the first limit and the second limit (respectively). It is not clear how a single limit can have two separate values. It is further unclear how “preferably” is meant to further limit the value. Is the first given value acceptable or not acceptable, since the second given value is “preferable”? Since it is not possible to ascertain which value is intended to represent either the first or second limits, this claim will be interpreted to mean that first and second limits exist and will be applied to the pixel value(s) of claim 18.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, 16-21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock-Fisher et al. (US Patent No. US 6,398,732, Jun. 4, 2002) (hereinafter “Brock-Fisher”).
 ** Examiner notes that due to substantial indefiniteness issues (see above) the following rejections are applied based on a best understanding of indefinite limitations as interpreted above.**
Regarding claims 10 and 17: Brock-Fisher discloses a method for determining an image of a region inside a medium, the image being composed of a plurality of pixels (column 2, lines 1-24; column 3, lines 48 and 52 and column 4, lines 45-48 - "picture elements" are pixels), and wherein the method comprises for a plurality of locations inside the region, the following steps:  sending an emitted sequence of ultrasound waves towards the location into the region, the emitted sequence comprising at least two emitted pulses of different amplitudes (figure 4: 60,62, P1, P2; column 3, lines 53-60; column 4, lines 49-65), receiving a received sequence of ultrasound waves from the location, the received sequence comprising at least two received pulses corresponding to said emitted pulses (column 3, line 61 - column 4, line 16; column 4, lines 49-65), calculating a phase difference between the received pulses relative to the emitted pulses (column 4, lines 1-37; column 4, line 66 - column 5, line 12), and d) determining the pixel of the image on the bases of said phase difference (column 4, lines 38-48 - "picture elements" are pixels, and also “sub-regions” of the region as depicted in the image). 
Regarding claim 11: Brock-Fisher discloses the method according to claim 10, wherein the step of calculating a phase difference comprises the following sub-steps: determining a phase for each one of the received pulses in the received sequence, and calculating the phase difference by combining said phases (column 4, line 66 - column 5, line 12).
Regarding claim 12: Brock-Fisher discloses the method according to claim 10, wherein the step of calculating a phase difference comprises the following sub-steps: received signals corresponding to said received pulses are weighted by weighting factors and summed for producing a combined signal, said weighting factors being determined so that to compensate the different amplitudes of the emit pulses, and the phase difference is a phase of said combined signal (column 3, line 61 to column 4, line 11; column 4, line 48 - column 5, line 12 - gain amplification and scaling both comprise "weighting").
Regarding claim 13: Brock-Fisher discloses the method according to claim 10, wherein during the determining step, the pixel is proportional to the phase difference (column 4, lines 28 -48 - no phase difference corresponds to no boundary, large phase difference corresponds to a boundary). 
Regarding claim 16: Brock-Fisher discloses the method according to claim 10, wherein each pixel in the image corresponds to a location inside the region (column 3, lines 36 to 52; column 4, lines 45 to 48).
Regarding claims 18-21: Brock-Fisher discloses the method according to claim 10, wherein: each pixel is of a first type if it is lower than or equal to a first limit, and each pixel is of a second type if it is higher than a second limit, wherein the second limit is higher than the first limit (column 4, lines 28 -48 - no phase difference corresponds to no boundary, large phase difference corresponds to a boundary; column 5, lines 6-12; column 5, lines 44 – 56; figure 4).
Regarding claim 23: Brock-Fisher discloses the method according to claim 10, wherein before step a), a contrast agent is introduced into the medium (abstract; column 2, lines 1-14).
Regarding claim 25: Brock-Fisher discloses an apparatus for determining physical characteristic on a punctual location inside a medium, said apparatus comprising a probe 12 comprising an ultrasound transducer, an electronic unit 13 controlling the transducer, and a processing unit 14 for controlling the electronic unit 13 and for processing signals from said electronic unit (figure 4; column 3, lines 53-60), and wherein the processing unit 14 implements the method according to claim 10 (see rejection of claim 10 for details).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
** Examiner notes that due to substantial indefiniteness issues (see above) the following rejections are applied based on a best understanding of indefinite limitations as interpreted above.**

Claims 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher in view of National Instruments: Improving Accuracy through Averaging (http://www.ni.com/product-documentation/3488/en/ , Sep. 06, 2006) (hereinafter “National Instruments”).
Regarding claims 14 and 15: Brock-Fisher teaches the method of claim 10, but does not teach calculating the phase difference as an average, standard deviation, or variance of a plurality of calculated phase differences for a plurality of ultrasound sequences. 
National Instruments, in the same problem solving area of measurement acquisition, teaches that averaging a plurality of measurements (e.g. phase differences) improves the accuracy of the measurement and reduces the noise (see whole document).
It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to modify the method of Brock-Fisher to include determining the phase difference as the average of a plurality of calculated phase differences in order to improve accuracy and reduce noise as taught by National Instruments.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher in view of Brock-Fisher et al. (US Patent No. US 5,577,505, Nov. 26, 1996) (hereinafter “Brock-Fisher ‘505”).
Regarding claim 22: Brock-Fisher teaches the method according to claim 10, including transmitting ultrasound pulses at two different power levels (amplitudes). Brock-Fisher further teaches that the method of Brock-Fisher ‘505 is known to achieve increased sensitivity in detecting (blood) circulation relative to tissue by transmitting ultrasound pulses at two different levels (column 1, lines 43-53). However, Brock-Fisher does not explicitly teach wherein two emitted pulses of the emitted sequence have an amplitude ratio of greater or equal to two.
Brock-Fisher ‘505, in the same field of endeavor, teaches that the two emitted pulses of the emitted sequence have an amplitude ratio (e.g. the power of one pulse is twice the power of the other pulse) of greater or equal to two (claims 3 and 4). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of filling to select the power levels of Brock-Fisher such that two emitted pulses of the emitted sequence have an amplitude ratio of greater or equal to two as taught by Brock-Fisher ‘505 in order to successfully achieve greater sensitivity in detecting (blood) circulation relative to tissue in view of the further teachings of Brock-Fisher.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock-Fisher.
Regarding claim 24: Brock-Fisher teaches the method according to claim 13, including a contrast agent (contrast agent (14)) which appears to be depicted in figure 2 as microbubbles (figure 2, element 14). Brock-Fisher further teaches that microbubbles are a well-known contrast agent which is known to be readily-detectable (column 1, lines 23-32). Brock-Fisher does not explicitly identify the contrast agent (14) as being microbubbles. 
However, it would have been prima facie obvious for one having ordinary skill in the art at the time of filing to implement the method of Brock-Fisher using microbubbles for contrast agent (14) because, in view of the teachings of Brock-Fisher that microbubbles are a well-known and effective contrast agent, the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of U.S. Patent No. 11,058,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims teach every limitation of the corresponding claims in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793